Citation Nr: 1114446	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-11 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for chronic renal failure. 

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for bilateral cataracts.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from December 1945 to May 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. Recently, the case was transferred to the RO in San Diego, California.

The Veteran provided testimony during an April 2010 Travel Board hearing,                a transcript of which is of record. In Bryant v. Shinseki, 23 Vet. App. 488,                  the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R.         § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and             the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in          38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

The issues of service connection for hypertension and bilateral cataracts are addressed in the REMAND portion of the decision below and are REMANDED             to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Asthma was not incurred or aggravated during active military service.

2. Chronic renal failure was not incurred or aggravated during active military service.


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for asthma. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2. The criteria are not met for service connection for chronic renal failure.                38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from April 2008, the RO notified        the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).     The April 2008 VCAA notice also provided information regarding the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the VCAA notice correspondence was issued in advance of the adjudication of the Veteran's claims by an October 2008 RO rating decision, and thus did comport with the definition of timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                 the Veteran in this case, through obtaining service treatment records (STRs) and personnel records. There is no indication of the potential likelihood of current disability that is of service origin, as to warrant a VA Compensation and Pension examination to confirm such an etiological relationship. See 38 C.F.R. § 3.159(c)(4) (2010). See too, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). In support of his claims, the Veteran has provided private medical records from numerous sources, along with several personal statements, and has testified at a Travel Board hearing. There is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). 

Asthma

The Board has considered this claim on its merits, in light of all available evidence, and concludes that it must be denied for lack of showing that the claimed condition of asthma had its onset during, or otherwise in relationship to a period of active military service. Thus far, the Veteran has provided a July 2008 physical examination report from a private medical clinic in the Philippines, indicating          a diagnosis of bronchial asthma, and the fact that he at one point had been hospitalized for this condition (exact dates unspecified). On the basis of the foregoing, therefore, the initial criterion of a confirmed diagnosis is met. Essentially, the Board finds that the Veteran currently manifests bronchial asthma. What must be further shown to warrant establishing service connection, however,  is competent evidence demonstrating a causal linkage between the current disability and an incident of military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability.                  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

On this requirement of a causal nexus to military service, the preponderance of the competent evidence is unfavorable. The Veteran maintains that he was treated for asthma during service. This notwithstanding, a review of service medical history does not disclose any symptoms, findings, or complaints related to asthma, nor was asthma notated upon the Veteran's April 1966 military separation examination report. Aside from the Veteran's general report of having had some in-service treatment, he does not provide a detailed history of ongoing symptomatology therein, or any precipitating injury therein, as to otherwise support further medical inquiry based on his lay assertions of a history of asthma. Just as important, is the fact that there is no documented instance of asthma at any point following military separation up until the aforementioned July 2008 private physical exam, a treatment gap of more than 40 years. Thus, there is clearly an absence of continuity of symptomatology since military service, as another means to help establish a linkage between a claimed condition and military service. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Nor for that matter, is there any recent VA or private physician's opinion stating, post-hoc, that the current symptoms of asthma are in any manner incidental to the Veteran's military service. 

On the whole, therefore, there is no competent indication that asthma is due to          the Veteran's military service. The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on causation given that the etiology of asthma is not a matter within the purview of        lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for asthma. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Chronic Renal Failure

Upon consideration of all pertinent factual findings, the Board must deny the claim for service connection for chronic renal failure on a similar basis as the prior claim, the absence of competent and probative indication that the disability at issue is of service origin. The current diagnosis of chronic renal failure is not in question,           as that much is established through an April 2008 private physician's treatment summary. Once again, however, the deficient element of the Veteran's claim is one of a causal nexus between the claimed disability, and military service. To this effect, STRs are absent any mention of a kidney problem, nor does the Veteran claim to have had such a condition therein. There also is no post-service evidence of renal failure, or analogous condition preceding the initial diagnosis in 2008 to demonstrate a likely continuity of symptomatology. There essentially is no basis to indicate that chronic renal failure was incurred during military service. Having said that, the Veteran has an averred theory of recovery that he sustained Agent Orange exposure during service, and that renal failure is the outcome of herbicide exposure.

This contention would be meaningful to establishing service connection provided it could be objectively shown that the Veteran had qualifying service in the Republic of Vietnam. There is a presumption that all Veterans who served in-country within the Republic of Vietnam during the Vietnam Era had exposure to herbicides therein. See 38 C.F.R. § 3.307(a)(6)(iii). Under further applicable law, a claimant's record of service on a deep-water vessel offshore from Vietnam would not meet the criteria for presumed herbicide exposure. See VAOPGCPREC 27-97. The Haas v. Peake decision issued by the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has further held that receipt of the commendation of the Vietnam Service Medical (VSM) in and of itself without further proof of qualifying service, does not establish service within the borders of Vietnam. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

In this case, the Veteran contends that he had service on a ship stationed along the inland waterways of Vietnam, or "brown water" service, such that should qualify him for the presumption of Agent Orange exposure. However, an inquiry by the National Personnel Records Center (NPRC) on this subject revealed that it       could not be determined whether or not the Veteran had in-country service             in Vietnam. All that service records indicated was that the Veteran had served aboard a ship which was in the official waters off the Republic of Vietnam for approximately two months. Meanwhile, his service personnel file does not otherwise establish the likelihood of "brown water" service in Vietnam. Based on the available record, the Board is unable to conclude that the presumption of        Agent Orange exposure should apply here. In any event, the Board further notes that even if the Veteran were exposed to herbicides in service, renal failure by itself is not a condition listed under 38 C.F.R. § 3.309(e) as subject to presumptive service connection based upon herbicide exposure. Nor is there any competent evidence of record directly linking chronic renal failure to Agent Orange exposure. Accordingly, the there is no bases for awarding service connection for the renal failure as secondary to inservice exposure to Agent Orange.  

Accordingly, the Board is denying the claim for service connection for chronic renal failure. Since the preponderance of the evidence is against this claim,               the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for asthma is denied.

Service connection for chronic renal failure is denied. 





REMAND

There is additional development warranted on the remaining claims on appeal prior to issuance of a decision on these matters.

First, pertaining to service connection for hypertension, there are several              post-service treatment records which, beginning in 1996, diagnose this condition. 

Meanwhile, service treatment records further show that on a January 1962 routine physical exam including EKG study tachycardia and an irregular heart rhythm was noted. The initial impression was anxiety, probably no heart disease. A later diagnosis provided was of sinus tachycardia. Sinus tachycardia was also noted on the Veteran's April 1966 military separation exam.

VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2) (West 2002 & Supp. 2010), 38 C.F.R. § 3.159 (c)(4)(i) (2010). The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is at least the potential likelihood that a condition such as elevated heart rate in service had a connection with a future diagnosed hypertensive condition.     Hence, a VA Compensation and Pension examination is warranted. 

Second, regarding claimed bilateral cataracts, the current record reflects that           the Veteran is status-post cataract surgery. The precise type of cataracts for which he was treated is not documented. However, as explained below, there is the avenue for consideration of whether in-service radiation exposure was a factor in the development of cataracts. 

Reviewing the STRs, a June 1947 clinical record verifies that the Veteran underwent a thorough blood test and plasma composition evaluation in accordance with Navy procedures for individuals having had participation in                Operation CROSSROADS.

Operation CROSSROADS was the code name for an atmospheric nuclear test,        now recognized under VA regulations as a designated radiation-risk activity. See 38 C.F.R. § 3.309(d)(3)(ii)(A). While Operation CROSSROADS had a designated operational time period from July 1, 1946 through August 31, 1946, and the            six-month period thereafter is considered part of the window of a radiation-risk activity time period, the exact dates for which the Veteran was stationed at or             in proximity to Operation CROSSROADS is not apparent from the record. Nonetheless, his presence within the requisite timeframe will be presumed. See 38 C.F.R. § 3.311(a)(4)(i) ("If military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence at the site will be conceded.")

Further applicable law provides that there is a specific regulatory scheme under VA law for adjudicating claims based on ionizing radiation exposure. First, there are certain diseases that are automatically presumed to have been the result of in-service radiation exposure. See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). Second, under 38 C.F.R. § 3.311 there is a list of "radiogenic diseases" that will be service-connected provided that certain criteria specified in that regulation are met. Third, even if the claimed condition is not listed in 38 C.F.R. § 3.309 or as a radiogenic disease under section 3.311, the veteran may also establish direct service connection by providing medical evidence of direct actual causation, without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.311, the condition of posterior subscapular cataracts is listed as a "radiogenic disease." Provided it were confirmed that the Veteran's bilateral cataracts were of this nature, he would have the benefit of the special development provisions regarding claims premised upon radiation exposure. A radiation dose estimate would be prepared, and the claims file would be forwarded to the                 VA Under Secretary for Benefits to resolve whether the claimed disability is indeed incidental to exposure to ionizing radiation. These development procedures are contingent upon a finding that the Veteran actually has posterior subscapular cataracts. Therefore, a VA examination is considered necessary to determine whether this indeed is the case.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should contact the Veteran and request that he provide information regarding any additional       VA and/or private treatment records not already obtained. 
Then obtain the corresponding medical records based upon the information received. If the search for any identified private treatment records is unsuccessful,            the RO/AMC must notify the Veteran of this in accordance with 38 U.S.C.A. § 5103A(b); 38 C.F.R.            § 3.159(e). 

2. Then schedule the Veteran for a VA examination to ascertain the etiology of claimed hypertension.             The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.        All indicated tests and studies should be performed,     and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has hypertension. The examiner should then provide an opinion as to whether it is at least as likely as not          (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his military service, considering his own assertions, as well as documented in-service sinus tachycardia condition.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Also schedule the Veteran for a VA examination to clarify the precise diagnosis of his bilateral cataract condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. As the one purpose of this exam, the VA examiner is requested to determine whether the Veteran's current bilateral cataract condition is the disorder of posterior subscapular cataracts, or a substantially similar medical condition. It is requested that the examiner provide as detailed and precise a clinical diagnosis as possible.

4. Provided that the condition the Veteran currently experiences is indeed that of posterior subscapular cataracts (or substantially similar condition),                       the RO/AMC should forward this case for completion of the specialized development procedures set forth under  38 C.F.R. § 3.311 for a claimed "radiogenic disease,"              to include obtaining a radiation dosage estimate, and an opinion from the VA Under Secretary for Benefits as to whether bilateral cataracts are the result of exposure to ionizing radiation.

5. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claims for service connection for hypertension, and bilateral cataracts, in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)





These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


